
	
		II
		110th CONGRESS
		1st Session
		S. 2068
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2007
			Mr. Bayh introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  additional standard deduction for real property taxes for
		  nonitemizers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Homeowner Tax Fairness Act of
			 2007.
		2.Additional
			 standard deduction for real property taxes for nonitemizers
			(a)In
			 generalSection 63(c)(1) (defining standard deduction) is amended
			 by striking and at the end of subparagraph (A), by striking the
			 period at the end of subparagraph (B) and inserting , and, and
			 by adding at the end the following new subparagraph:
				
					(C)the real property
				tax
				deduction.
					.
			(b)DefinitionSection
			 63(c) is amended by adding at the end the following new paragraph:
				
					(8)Real property
				tax deductionFor purposes of paragraph (1), the real property
				tax deduction is equal to the amount of State and local real property taxes
				(within the meaning of section 164) paid or accrued by the taxpayer during the
				taxable
				year.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
